In a negligence action to recover damages for personal injuries, etc., defendant Curtiss-Wright Corporation appeals from (1) an interlocutory judgment of the Supreme Court, Queens County (the date thereof undisclosed in the record), against it and in favor of plaintiffs on the issue of liability, upon a jury verdict, and (2) a final judgment of the same court, entered February 27, 1973, against it and in favor of plaintiff Agnes McCarron, upon a jury verdict of $16,500 in the latter’s favor after separate trial on the issue of damages. Judgments reversed, on the law, and new trial granted as between plaintiff Agnes McCarron and defendant Curtiss-Wright Corporation, without costs. The questions of fact were not considered on this appeal. In our opinion, there was clear error in the trial court’s refusal on the liability trial to allow appellant to read into evidence the deposition given by plaintiff Agnes McCarron in her examination before trial. Hopkins, Acting P. J., Shapiro, Christ, Brennan and Benjamin, JJ., concur.